Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in Pub. No. US 2016/0112182 A1 in view of Damola et al. in Patent No. US 9,063,769 B2, hereinafter referred to as Damola and Salsamendi et al. in Patent No. US 9,805,193 B1, hereinafter referred to as Salsamendi.
 	Referring to claim 1, Karnes discloses a method comprising: receiving, by a virtual service (404) implemented by a computing device (204 & 205) from a node (RTC 112) via a network (i.e. the communication between RTC 112 and remote nodes 206A-206D via virtual switch 404 forms a network), a synchronization message indicating a time of departure t1 (Event A 330), determining, based on a clock associated with the computing device, a time of arrival t2 (Event B 332), determining, based on the time of departure t1 and time of arrival t2, a time differential (Event C 334), and sending, based on the time differential and to the node, one or more messages (Event D 336) (paragraphs [0014]-[0018], [0024]-[0026]).
 	Karnes differs from the claim, it fails to disclose that the packet exchanges and time differential determination utilizing timestamps, which are well known in the art and commonly applied in communications field for providing conventional parameters to determine time differential for network synchronization purpose.  Damola, for example, from the similar field of endeavor, teaches such conventional feature (col. 5, lines 17-50), which can be easily adopted by 
 	Karnes in view of Damola also fail to disclose that the determined time differential is associated with the virtual service and the node, which is also considered well known and conventional.  Salsamendi, for example, also from the similar field of endeavor, teaches such convention feature (col. 5, lines 21-42).
 	Referring to claim 11, claim 11 is rejected for substantially same reason as claim 1, except in claim 11, the virtual services, the remote nodes, the timestamps and time differentials are in plural forms, which would have been obvious to one of ordinary skill in the art to implement in view of Karnes and Damola.
 	Referring to claim 12, Karnes in view of Damola and Salsamendi disclose that the plurality of first timestamps are based on clocks associated with the plurality of nodes (col. 5, lines 17-50 in Damola).
 	Referring to claim 21, Karnes in view of Damola and Salsamendi disclose further step of: sending, based on the time differential and to one or more additional devices via the node, one or more second messages (Event E 337 and Event F 338 in Karnes).
 	Referring to claim 22, Karnes in view of Damola and Salsamendi disclose that the one or more messages comprises one or more of: a message scheduling sending of content, a synchronization message, or a message allocating upstream bandwidth (paragraphs [0024] and [0048] in Karnes).
 	Referring to claim 23, claim 23 is rejected for substantially same reason as claim 22.
 	Referring to claim 24, claim 24 is rejected for substantially same reason as a combination of claims 1 and 21.
.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Salsamendi as applied to claim 1 above, and further in view of Kruglick in Patent No. US 9,075,648 B2.
 	Referring to claim 2, Karnes in view of Damola and Salsamendi fail to disclose further step of: storing, in a database table independent of the virtual service, the time differential, wherein the database table indicates a plurality of time differentials each associated with a virtual service paired with a node, which is also well known in the art and commonly applied in communications field for providing conventional database storage and retrieval.  Kruglick, for example, also from the similar field of endeavor, teaches such conventional feature (col. 9, lines 30-65).
 	Referring to claim 10, Karnes in view of Damola, Salsamendi and Kruglick disclose further step of: scheduling, based on the clock associated with the time domain, data to be sent to the node (col. 11, lines 24-47 in Kruglick).
Claims 3-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Salsamendi, as applied to claims 1 and 11 above, and further in view of Beveridge et al. in Pun. No. US 2018/0095997 A1, hereinafter referred to as Beveridge.
 	Referring to claim 3, Karnes in view of Damola and Salsamendi fail to disclose further steps of: configuring, based on a capacity of the computing device, a second virtual service on the computing device; based on detecting a failure of the virtual service, configuring the second virtual service with the time differential; and communicating, by the second virtual service and based on the time differential, with the node, which are also well known in the art and commonly applied in communications field for maximizing network capacity utilization and fault detection 
 	Referring to claim 4, Karnes in view of Damola, Salsamendi and Beveridge disclose further step of: configuring, based on a capacity of the computing device, a second virtual service on a second computing device; and determining, based on a clock associated with the second computing device, a second time differential associated with the node (paragraphs [0065]-[0068] in Beveridge).
 	Referring to claim 5, Karnes in view of Damola, Salsamendi and Beveridge disclose further step of: based on detecting a failure of the virtual service, configuring the a second virtual service with the a second time differential; and communicating, by the second virtual service and based on the second time differential, with the node (paragraphs [0065]-[0068] in Beveridge).
 	Referring to claims 13-15, claims 13-15 are rejected for substantially same reasons as claims 3-5, except in each claim, the virtual services, the remote nodes, the timestamps and time differentials are in plural forms, which would have been obvious to one of ordinary skill in the art to implement in view of Karnes and Damola.
Claims 6, 7, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Salsamendi, as applied to claims 1, 11 and 24 above, and further in view of Tadimeti et al. in Pub. No. US 2020/0336426 A1, hereinafter referred to as Tadimeti.
 	Referring to claim 6, Karnes in view of Damola and Salsamendi fail to disclose further step of: updating, based on a frequency based on a degree of clock drift between the clock associated with the computing device and a clock associated with the node, the time differential, which is also well known in the art and commonly applied in communications field for providing conventional frequency updating to further enhance the system efficiency.  Tadimeti, for 
 	Referring to claim 7, Karnes in view of Damola, Salsamendi and Tadimeti disclose further step of: determining a second time differential associated with the virtual service and the node; and determining, based on the time differential and the second time differential, the degree of clock drift (paragraphs [0043], [0047] and [0082] in Tadimeti).
 	Referring to claim 16, claim 16 is rejected for substantially same reason as claim 6, except in claim 16, the nodes, time differentials and the updating frequencies are in plural forms, which would have been obvious to one of ordinary skill in the art to implement in view of Karnes, Damola and Tadimeti.
 	Referring to claim 26, claim 26 is rejected for substantially same reason as claim 6.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Salsamendi, as applied to claim 1 above, and further in view of Choudhury et al. in Patent No. US 9,998,247 B1, hereinafter referred to as Choudhury.
 	Referring to claims 8 and 9, Karnes in view of Damola and Salsamendi fail to disclose the feature of utilizing a third timestamp associated with the computing device and the time differential for further message transmission, which is also well known in the art and commonly applied in communications field for providing conventional packet exchange between sender and receiver for achieving network timing synchronization.  Choudhury, for example, also from the similar field of endeavor, teaches such conventional feature (col. 17, line 55 to col. 18, line 32).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Salsamendi, as applied to claim 11 above, and further in view of Chapman et al. in  Pub. No. US 2019/0238229 A1, hereinafter referred to as Chapman.
Referring to claim 17, Karnes in view of Damola and Salsamendi fail to disclose that the plurality of virtual services comprises a plurality of virtual cable modem termination systems (vCMTSs), and wherein the plurality of nodes comprises a plurality of remote PHY devices (RPDs), both of which are also well known in the art and commonly adopted in communications field when the system is operating under CATV system environment.  Chapman, for example, also from the similar field of endeavor, teaches such conventional features (paragraphs [0014] and [0017]).
Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive.  
 	In the remarks, the applicant mainly argued that Karnes fails to teach the first step of “ "receiving, by a virtual service implemented by a computing device and from a node via a network, a synchronization message indicating a first timestamp associated with the remote node" in claim 1 as amended, because Karnes does not describe that message being received by the virtual switch 404 (alleged to be the claimed virtual service) from the VM platforms 206A- 206D (alleged to be the claimed remote nodes) via a network.  As indicated in Karnes FIG. 4, the VM platforms 206A-206D are "guest" platforms, and would thus correspond to the slave 370 of FIG. 3B. The master 360 of FIG. 3B would correspond to a clock of the VM host hardware system (i.e., RTC 112 in FIG. 4), Karnes, ¶¶ [0050] ("In certain embodiments, the PTP master clock or PTP boundary clock ... is based upon hardware real-time clocks (RTCs) within the VM host hardware system"), [0054] ("The VM host hardware system 400 includes ... a real-time clock 112"). Thus, and as applied to Karnes FIG. 4, the message associated with "Event A 330" in FIG. 3B would go to the VM platforms 206A-206D (the alleged remote nodes). Karnes does 
 	The examiner respectfully disagrees because by a different interpretation of taking RTC 112 as the claimed node (i.e. master 360) that transmits the synchronization message and the VM platforms 206A- 206D as the receiving end (i.e. slave 370) that receives the synchronization, Karnes would still teaches the feature of “receiving, by a virtual service 404 implemented by a computing device and from a node RTC 112 via a network, a synchronization message indicating a first timestamp associated with the node” since the communication between RTC 112 and remote nodes 206A-206D via virtual switch 404 indeed forms a network that still meets the claim limitation as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465